Citation Nr: 1708912	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome (IVDS), with bilateral upper extremity neurological manifestations, claimed as bilateral upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978, January 1979 to August 1985, and July 1986 to November 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's IVDS with bilateral upper extremity neurological manifestations is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for IVDS with bilateral upper extremity neurological manifestations have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for IVDS with bilateral upper extremity neurological manifestations, any error committed with respect to that claim is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral upper extremity neurological manifestations, which he specifically claimed as neuropathy.  He contends this disability originated in service.  Initially, the Board notes the Veteran is not competent as a lay person to diagnose his disability; however, he is certainly competent to describe readily observable symptoms associated with his upper extremity neurological disability.  As such, the Board has sympathetically taken his claim for neuropathy to constitute a claim for bilateral upper extremity neurological manifestations.  

A review of his service treatment records (STRs) shows his March 1986 pre-induction reenlistment examination was negative for any upper extremity abnormalities.  The evidence indicates the Veteran sustained a lifting back injury in August 1988.  Thereafter, in November 1988 the Veteran reported experiencing tingling in his fingertips.  

In November 2007 the Veteran underwent an MRI that revealed mild to moderate degenerative changes at the C5-C6 and C6-C7 levels.  

The Veteran underwent a VA examination in June 2014.  Following that examination, the examiner diagnosed the Veteran with IVDS, and stated he did not have peripheral neuropathy.  Rather, the examiner explained his neurological manifestations resulted from radiculopathy, which was associated with his IVDS.  At that time, the Veteran stated his symptoms had started in 1988.  The examiner noted the Veteran's in-service reports of a tingling sensation in his hands, and attributed these reports to his IVDS disability.  The examiner also stated the Veteran should file a claim for his neck disability.  Clearly the examiner was attributing the Veteran's current IVDS to his in-service injury.  

Thereafter, in July 2014, the RO obtained a medical opinion from an examiner that did not perform the June 2014 examination.  Following a review of the record, the examiner determined the Veteran's currently claimed disability was less likely than not proximately due to or the result of his service connected myofascial syndrome with chronic low back strain and degenerative disc disease.   Though the examiner felt additional nerve studies would be assistive, he appears to have agreed with the June 2014 examiner's conclusion that the Veteran's upper extremity neurological manifestations are likely the result of cervical spine degenerative disc disease.  However, the examiner did not address whether, in his opinion, that disability resulted from the Veteran's in-service injury.  

Notwithstanding the medical opinion provided by the July 2014 VA examiner, the Veteran has continuously reported that his upper extremity neurological manifestations have persisted since his injury in service.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In this case, the Veteran has reported that he experienced bilateral hand pain and tingling/numbness following his back injury in service, which has persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing hand pain and numbness to be at least as probative as the above-noted VA examiner's findings, as the Veteran is truly the only person capable of such observation.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current bilateral upper extremity neurological disability and his in-service injury.  The Veteran has competently and credibly reported that he initially experienced bilateral hand tingling and pain since his 1988 injury.  Further, the June 2014 VA examiner diagnosed the Veteran with IVDS, and intimated that his disability was related to his in-service injury.  Accordingly, a nexus to service is established.  To the extent the July 2014 VA examiner opined that it was less likely as not that the Veteran's current disability was related to his service-connected lumbar spine disability, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the continuity of his bilateral hand manifestations, and also failed to address whether his current IVDS was incurred in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed IVDS and his in-service injury is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his IVDS.


ORDER

Service connection for IVDS, with bilateral upper extremity neurological manifestations is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


